Citation Nr: 1817437	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-24 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for chronic cervical spine pain/chronic myositis paracervical spine muscles. 

2. Entitlement to service connection for hypertensive cardiovascular disease.

3. Entitlement to service connection for degenerative joint disease of the bilateral elbows, bilateral ankles, bilateral shoulders, bilateral knees, bilateral wrists, and bilateral hips.

4. Entitlement to service connection for dyslipidemia.

5. Entitlement to service connection for a lumbar spine disability.

6. Entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, and post-traumatic stress disorder (PTSD).

7. Entitlement to service connection for a bilateral arm disability.
8. Entitlement to a disability rating in excess of 10 percent for tinnitus.

9. Entitlement to an initial compensable disability rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

K. Parke


INTRODUCTION

The Veteran had active duty from December 1978 to December 1981.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from December 2011 and December 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

As the record reflects several diagnosed psychiatric disorders, in various guises, this claim has been expanded to include all of these diagnoses. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran has repeatedly stated that he is in receipt of benefits from the Social Security Administration (SSA). The claims file does not reflect any efforts made to obtain these records and associate them with the Veteran's claims file. VA has a duty to attempt to obtain SSA records when it has notice of their existence. Remand is therefore necessary.

Entitlement to service connection for chronic cervical spine pain/chronic myositis paracervical spine muscles; hypertensive cardiovascular disease; degenerative joint disease of the bilateral elbows, bilateral ankles, bilateral shoulders, bilateral knees, bilateral wrists, and bilateral hips; and dyslipidemia were denied in a December 2015 rating decision, and the Veteran submitted a notice of disagreement in January 2016. Because the filing of a notice of disagreement initiates appellate review, the claim must be remanded for the preparation of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain from the SSA any records pertinent to the Veteran's claim for SSA disability benefits and any pertinent, outstanding medical records concerning the pending claims. All efforts to obtain the records should be fully documented, and a negative response should be requested if no records are available. 

2. Issue a Statement of the Case to the Veteran regarding the December 2015 denial of service connection for service connection for chronic cervical spine pain/chronic myositis paracervical spine muscles; hypertensive cardiovascular disease; degenerative joint disease of the bilateral elbows, bilateral ankles, bilateral shoulders, bilateral knees, bilateral wrists, and bilateral hips; and dyslipidemia and follow all appropriate appellate proceedings thereafter. The Veteran should also be advised that, for the Board to have jurisdiction in that matter, he must file a timely substantive appeal responding to the SOC. Should the appellant submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

3. Thereafter schedule the Veteran for new VA medical examinations to address whether it is at least as likely as not that any diagnosed lumbar spine disability, acquired psychiatric disability, and bilateral arm disability is related to service. 

A complete rationale must be provided for any opinion offered. 

All necessary tests should be performed and clinical manifestations should be reported in details.

The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

The examiner is specifically instructed that sole reliance on the Veteran's August 1981 statement in his Report of Medical History that he was in good health is not a sufficient basis for a negative nexus opinion.

4. Schedule the Veteran for a current VA medical examination to assess the current severity of his service-connected bilateral hearing loss.  

The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. The examiner must determine the current severity of the Veteran's bilateral hearing loss.

All necessary tests should be performed and clinical manifestations should be reported in details.

The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

5. Readjudicate the lumbar spine, psychiatric disorder, bilateral arm, tinnitus, and bilateral hearing loss claims. If the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

